        Case 9:20-cv-00070-DLC-KLD Document 15 Filed 12/02/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  KENNETH LAMBERT,
                                                     CV 20-70-M-DLC-KLD
                        Plaintiff,

  vs.                                                 ORDER

  ANDREW SAUL, Commissioner of
  Social Security Administration,

                        Defendant.


        Defendant electronically filed the certified administrative record in this

matter on September 16, 2020. (Doc. 10.) IT IS HEREBY ORDERED that on or

before December 9, 2020, Defendant shall submit to the Clerk’s Office, at the

Russell Smith Courthouse, 201 East Broadway, Missoula, MT 59802, a courtesy

copy of the electronically filed certified administrative record.

        DATED this 2nd day of December, 2020.



                                         _______________________________
                                         Kathleen L. DeSoto
                                         United States Magistrate Judge
